



Exhibit 10.16


THE KRAFT HEINZ COMPANY
OMNIBUS INCENTIVE PLAN
FORM OF MATCHING RESTRICTED STOCK UNIT AWARD AGREEMENT


Unless defined in this award agreement (together with all exhibits and
appendices attached thereto, this "Award Agreement"), capitalized terms will
have the same meanings ascribed to them in The Kraft Heinz Company 2016 Omnibus
Incentive Plan (as may be amended from time to time, the "Plan").
Subject to your acceptance of this Award Agreement, you are hereby being granted
an award of Restricted Stock Units (the "RSUs") as of the Grant Date set forth
below (the "Grant Date"). The RSUs are granted in connection with your purchase
of Shares in the Company's 2018 Bonus Swap Program (the "Related Shares"). Each
RSU is a bookkeeping entry representing the right to receive one (1) share of
The Kraft Heinz Company's (the "Company") common stock on the following terms
and subject to the provisions of the Plan, which is incorporated herein by
reference. In the event of a conflict between the provisions of the Plan and
this Award Agreement, the provisions of the Plan will govern.
Grant Date:        
Vesting Date:        
By agreeing to this Award Agreement, you agree that the RSUs are granted under
and governed by the terms and conditions of this Award Agreement (including,
without limitation, the terms and conditions set forth on Exhibit A, the
Restrictive Covenants Agreement attached as Exhibit B and the terms and
conditions set forth on Appendix I) and the Plan.


THE KRAFT HEINZ COMPANY





--------------------------------------------------------------------------------





EXHIBIT A
TERMS AND CONDITIONS OF THE
MATCHING RESTRICTED STOCK UNITS
Vesting
The RSUs will vest on the "Vesting Date" set forth in this Award Agreement
provided that you remain employed by the Company or one of its Subsidiaries,
except as otherwise set forth in the Plan or this Award Agreement (including,
without limitation, the section below titled "Termination"), and subject to
forfeiture as set forth in the section below titled "Forfeiture of Unvested RSUs
upon the Transfer of Related Shares." Prior to the vesting and settlement of the
RSUs, you will not have any rights of a shareholder with respect to the RSUs or
the Shares subject thereto.
Shares due to you upon vesting and settlement of the RSUs will be delivered in
accordance with the provisions of the section below titled "Settlement of Vested
RSUs." However, no Shares will be delivered pursuant to the vesting of the RSUs
unless (i) you have complied with your obligations under this Award Agreement
and the Plan, (ii) the vesting of the RSUs and the delivery of such Shares
complies with applicable law and (iii) full payment (or satisfactory provision
therefor) of any Tax-Related Items (as defined below) has been received by the
Company or its Subsidiary or Affiliate, as applicable. Until such time as the
Shares are delivered to you (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company), you will
have no right to vote or receive dividends or any other rights as a shareholder
with respect to such Shares, notwithstanding the vesting of the RSUs.
Dividend Equivalents
If while the RSUs are outstanding the Board declares a cash dividend on the
Company's common stock, you will be entitled to Dividend Equivalents on the
dividend payment date established by the Company equal to the cash dividends
payable on the same number of Shares as the number of unvested RSUs subject to
this award on the dividend record date established by the Company. Any such
Dividend Equivalents will be in the form of additional RSUs, will be subject to
the same terms and vesting dates as the underlying RSUs, and will be delivered
at the same time and in the same manner as the underlying RSUs originally
subject to this award. The number of additional RSUs credited as Dividend
Equivalents on the dividend payment date will be determined by dividing (i) the
product of (A) the number of your unvested RSUs as of the corresponding dividend
record date (including any unvested Restricted Stock Units previously credited
as a result of prior payments of Dividend Equivalents) and (B) the per-Share
cash dividend paid on the dividend payment date, by (ii) the per-share Fair
Market Value of the Shares on the dividend payment date, rounded down to the
nearest whole RSU.
Termination
Effect of a Termination of Service on Vesting


Other than as set forth below, upon a termination of your Service for any reason
prior to the Vesting Date, you will forfeit the RSUs, including any accrued
Dividend Equivalents, without any consideration due to you.
If prior to the Vesting Date, but on or after the two year anniversary of the
Grant Date, the Company terminates your Service Without Cause (as defined
below), as of the date of your termination of Service, your RSUs (plus any
Dividend Equivalents accrued with respect to such RSUs) shall be vested as if
20% of the RSUs had previously vested on each annual anniversary of the Grant
Date on which you were providing Service. If prior to the Vesting Date, but on
or after the two year anniversary of the Grant Date, your Service terminates by
reason of your death, Retirement or Disability (as defined below), as of the
date of your termination of Service, your RSUs (plus any Dividend Equivalents
accrued with respect to such RSUs) shall be fully vested.
Settlement of Vested RSUs





--------------------------------------------------------------------------------





To the extent the RSUs become vested pursuant to the terms of this Award
Agreement, the Company will issue and deliver to you, or, as applicable, your
Beneficiary or the personal representative of your estate, the number of Shares
equal to the number of vested RSUs. Such delivery of Shares will occur within
the settlement period set forth in the table below, which will vary depending on
the applicable vesting event.
Vesting Event
Settlement Period
Vesting Date
As soon as practicable and no later than 60 days following the Vesting Date
Termination of Service Without Cause
Within 60 days of your termination date*
Retirement
Within 60 days of your termination date*
Disability
Within 60 days of your termination date*
Death
Within 60 days of the date of death

*If you are subject to U.S. federal income tax and the RSUs constitute an item
of non-qualified deferred compensation as determined by the Company ("Deferred
Compensation"), settlement will occur within this period only if your
termination of Service constitutes a "separation from service" within the
meaning of Section 409A of the Code ("Separation from Service"); otherwise,
settlement will occur in accordance with the original vesting schedule (i.e., as
soon as practicable and no later than sixty (60) days following the Vesting
Date).


Notwithstanding the foregoing, if you are subject to U.S. federal income tax and
the Company determines that you are a "specified employee" within the meaning of
Section 409A of the Code, any RSUs that are subject to settlement upon your
Separation from Service will instead be settled on the date that is the first
business day following the six (6) month anniversary of such Separation from
Service, or, if earlier, upon your death, to the extent required pursuant to
Section 409A of the Code.
Applicable Definitions


For purposes of this Award Agreement, the following terms shall have the
following meanings:
"Disability" means (i) a physical or mental condition entitling you to benefits
under the long-term disability policy of the Company covering you or (ii) in the
absence of any such policy, a physical or mental condition rendering you unable
to perform your duties for the Company or any of its Subsidiaries or Affiliates
for a period of six (6) consecutive months or longer; provided that if you are a
party to an Employment Agreement at the time of termination of your Service and
such Employment Agreement contains a different definition of "disability" (or
any derivation thereof), the definition in such Employment Agreement will
control for purposes of this Award Agreement.
"Retirement" means a termination of Service by you on or following the earlier
to occur between (a) (i) your 60th birthday and (ii) your completion of five (5)
years of Service with the Company, its Subsidiaries or its Affiliates, and (b)
(i) your 55th birthday and (ii) your completion of ten (10) years of Service
with the Company, its Subsidiaries or its Affiliates.
"Without Cause" means (i) a termination of your Service by the Company or its
Subsidiaries or Affiliates other than for Cause (as defined in the Plan) and
other than due to your death, Disability or Retirement or (ii) (A) if you are a
party to an Employment Agreement, (B) such Employment Agreement is in effect
upon the date of your termination of Service and (C) such Employment Agreement
defines "Good Reason", then "Without Cause" shall also include resignation of
your Service for "Good Reason" in accordance with such Employment Agreement.
Special Termination Provisions


In the event that there is a conflict between the terms of this Award Agreement
regarding the effect of a termination of your Service on the RSUs and the terms
of any Employment Agreement, the terms of this Award Agreement will govern.





--------------------------------------------------------------------------------





If you are terminated Without Cause or due to your resignation and, within the
twelve (12) month period subsequent to such termination of your Service, the
Company determines that your Service could have been terminated for Cause,
subject to anything to the contrary that may be contained in your Employment
Agreement at the time of termination of your Service, your Service will, at the
election of the Company, be deemed to have been terminated for Cause for
purposes of this Award Agreement and the Plan, effective as of the date the
events giving rise to Cause occurred and any consequences following from a
termination for Cause shall be retroactively applied (including your obligation
to repay gains that would not have been realized had your Service been
terminated for Cause).
Effect of a Company Sale
The treatment of the RSUs upon a Company Sale shall be governed by the Plan,
provided, however, that to the extent that the RSUs constitute Deferred
Compensation, settlement of any portion of the RSUs that may vest in connection
with a Company Sale will occur within sixty (60) days following the Vesting
Date. In the event that there is a conflict between the terms of this Award
Agreement regarding the effect of a Company Sale on the RSUs and the terms of
any Employment Agreement, the terms of this Award Agreement will govern.
Restrictive Covenants
Your Service will provide you with specialized training and unique knowledge and
access to confidential information and key business relationships, which, if
used in competition with the Company, its Subsidiaries and/or its Affiliates,
would cause harm to such entities. As such, in partial consideration of the RSUs
granted under this Award Agreement, you agree to comply with the Company's
Restrictive Covenants Agreement, attached (and incorporated into this Award
Agreement) as Exhibit B. The restrictions and obligations contained in the
Restrictive Covenants Agreement are in addition to any restrictions imposed by,
or obligations you may have to, the Company, its Subsidiaries or Affiliates
under any Employment Agreement or otherwise.


Forfeiture of Unvested RSUs upon the Transfer of Related Shares


Transfer (other than pursuant to the laws of descent) of the Related Shares
before the RSUs vest (whether on the Vesting Date or such earlier date set forth
in the section above titled "Termination" or elsewhere in the Award Agreement),
will result in immediate forfeiture of all or a portion of the unvested RSUs
granted under this Award Agreement as set forth below:


(i) If you Transfer more than 50% of the Related Shares, you will forfeit all
unvested RSUs, including any accrued Dividend Equivalents.


(ii) If you Transfer 50% or less of the Related Shares (the "Transferred
Percentage"), you will forfeit a portion of the unvested RSUs equal to twice the
Transferred Percentage, plus any Dividend Equivalents accrued with respect to
such RSUs.


Taxes
You acknowledge that, regardless of any action the Company takes with respect to
any or all income tax, social security or insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related withholding ("Tax-Related
Items"), the ultimate liability for all Tax-Related Items legally due by you is
and remains your responsibility and that the Company and/or its Subsidiaries or
Affiliates (i) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the RSU grant,
including the grant, vesting or settlement of the RSUs, the subsequent sale of
Shares acquired pursuant to such settlement and the receipt of any dividends or
Dividend Equivalents and (ii) do not commit to structure the terms of the grant
or any aspect of the RSUs to reduce or eliminate your liability for Tax-Related
Items.
Prior to vesting of the RSUs, you will pay or make adequate arrangements
satisfactory to the Committee to satisfy all Tax-Related Items. In this regard,
you authorize the withholding of all applicable Tax-Related Items legally
payable by you from your wages or other cash compensation paid to you by the
Company and/or its Subsidiaries or





--------------------------------------------------------------------------------





Affiliates or from proceeds of the sale of Shares. Alternatively, or in
addition, if permissible under local law, the Company may in its sole and
absolute discretion (A) sell or arrange for the sale of Shares that you acquire
to meet the obligation for Tax-Related Items, and/or (B) withhold the amount of
Shares necessary to satisfy the minimum withholding amount, or to the extent
permitted by applicable accounting principles, withhold Shares based on a rate
of up to the maximum applicable withholding rate. Notwithstanding the foregoing,
if you are subject to the short-swing profit rules of Section 16(b) of the
Securities Exchange Act of 1934, the Company will withhold in Shares upon the
relevant tax withholding event, unless the use of such withholding method is
prevented by applicable law or has materially adverse accounting or tax
consequences, in which case, the Tax-Related Items obligation may be satisfied
by one or a combination of the other methods set forth above.
Further, the Company may cause the RSUs to vest prior to the Vesting Date to the
extent necessary to satisfy any liability for Tax-Related Items that arises
prior to settlement of the RSUs by means of method (A) or (B) above, provided
that to avoid a prohibited acceleration under Section 409A of the Code for any
RSUs that constitute Deferred Compensation, the number of RSUs so vested will
not exceed the number necessary to satisfy the liability for Tax-Related Items.
Finally, you will pay to the Company and/or its Subsidiaries or Affiliates any
amount of Tax-Related Items that the Company or its Subsidiaries or Affiliates
may be required to withhold as a result of your participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
deliver the Shares if you fail to comply with your obligations in connection
with the Tax-Related Items as described in this section.
No Guarantee of Continued Service
You acknowledge and agree that the vesting of the RSUs on the Vesting Date (or
such earlier date as set forth in the section above titled "Termination") is
earned only by performing continuing Service (not through the act of being hired
or being granted this Award). You further acknowledge and agree that this Award
Agreement, the transactions contemplated hereunder and the Vesting Date shall
not be construed as giving you the right to be retained in the employ of, or to
continue to provide Service to, the Company or its Subsidiaries. Further, the
Company or the applicable Subsidiary may at any time dismiss you, free from any
liability, or any claim under the Plan, unless otherwise expressly provided in
any other agreement binding you, the Company or the applicable Subsidiary. The
receipt of this Award is not intended to confer any rights on you except as set
forth in this Award Agreement.
Company's Right of Offset
If you become entitled to a distribution of benefits under this Award, and if at
such time you have any outstanding debt, obligation, or other liability
representing an amount owing to the Company, its Subsidiaries or any of its
Affiliates, then the Company, its Subsidiaries or its Affiliates, upon a
determination by the Committee, and to the extent permitted by applicable law
and it would not cause a violation of Section 409A of the Code, may offset such
amount so owing against the amount of benefits otherwise distributable. Such
determination shall be made by the Committee.
Acknowledgment of Nature of Award
In accepting the RSUs, you understand, acknowledge and agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, as provided in the Plan and this Award Agreement;
(b)    the award of the RSUs is exceptional, voluntary, occasional and
discretionary and does not create any contractual or other right to receive
future RSU awards, or benefits in lieu of RSUs even if RSUs have been awarded in
the past;
(c)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Company, including, but not limited to, the form and timing of
the RSUs, the number of Shares subject to the RSUs, and the vesting provisions
applicable to the RSUs;





--------------------------------------------------------------------------------





(d)    your participation in the Plan is voluntary;
(e)    the RSUs are an extraordinary item that does not constitute compensation
of any kind for services of any kind rendered to the Company or its
Subsidiaries;
(f)    the RSUs, any Shares acquired under the Plan, and the income and value of
same are not part of normal or expected compensation or salary for purposes of
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments;
(g)    the future value of the underlying Shares is unknown, indeterminable, and
cannot be predicted with certainty;
(h)    unless otherwise agreed with the Company in writing, the RSUs, any Shares
acquired under the Plan, and the income and value of same, are not granted as
consideration for, or in connection with, any Service you may provide as a
director of a Subsidiary or Affiliate;
(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSU resulting from termination of your Service (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where you provide Service or the terms of your
Employment Agreement, if any), and in consideration of the grant of the RSU to
which you are otherwise not entitled, you irrevocably agree never to institute
any claim against the Company, any of its Subsidiaries or Affiliates, waive your
ability, if any, to bring any such claim, and release the Company, and its
Subsidiaries and Affiliates from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, you shall be deemed irrevocably to have agreed not
to pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claim; and
(j)    the RSUs are subject to the terms of the Plan (including, without
limitation, certain provisions regarding Adjustments, Repurchases and
Transfers).
Securities Laws
By accepting the RSUs, you acknowledge that U.S. federal, state or foreign
securities laws and/or the Company's policies regarding trading in its
securities may limit or restrict your right to buy or sell Shares, including,
without limitation, sales of Shares acquired in connection with the RSUs. You
agree to comply with such securities law requirements and Company policies, as
such laws and policies are amended from time to time.
Data Privacy
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Award Agreement by and among, as applicable, the Company, its Subsidiaries
and its Affiliates or any third party administrator as designated by the
Committee or its designee in its sole and absolute discretion for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.
You understand that the Company, its Subsidiaries and its Affiliates and/or any
other third party administrator as designated by the Committee or its designee
in its sole and absolute discretion may hold certain personal information about
you, including, but not limited to, your name, home address and telephone
number, email address, date of birth, social insurance, passport or social
security number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of the RSUs or
any other entitlement to Shares or equivalent benefits awarded, canceled,
vested, unvested or outstanding in your favor ("Data"), for the purpose of
implementing, administering and managing the Plan. You understand that Data may
be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in your country, or elsewhere, and that the recipient's country may have
different data privacy laws and protections than your country. You understand
that if you reside outside the United States,





--------------------------------------------------------------------------------





you may request a list with the names and addresses of any potential recipients
of the Data by contacting your local human resources representative. You
authorize the recipients to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data as may be required to a broker, escrow agent or other third party with
whom the Shares received upon settlement of the RSUs may be deposited. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that if you
reside outside the United States you may, at any time, view Data, request
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources
representative. You understand that refusal or withdrawal of consent may affect
your ability to participate in the Plan. Further, you understand that you are
providing the consents herein on a purely voluntary basis.  If you do not
consent, or if you later seek to revoke your consent, your employment status or
Service will not be affected; the only consequence of refusing or withdrawing
your consent is that the Company would not be able to grant you RSUs or other
Awards or administer or maintain such Awards. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.
Upon request of the Company or your employer, you agree to provide an executed
data privacy consent form (or any other agreements or consents that may be
required by the Company and/or your employer) that the Company and/or your
employer may deem necessary to obtain from you for the purpose of administering
your participation in the Plan in compliance with the data privacy laws in your
country of residence (or employment, if different), either now or in the future.
You understand and agree that you will be unable to participate in the Plan if
you fail to provide any such consent or agreement requested by the Company
and/or the your employer.
Limits on Transferability; Beneficiaries
The RSUs shall not be pledged, hypothecated or otherwise encumbered or subject
to any lien, obligation or liability to any party, or Transferred, otherwise
than by your will or the laws of descent and distribution or to a Beneficiary
upon your death. A Beneficiary or other person claiming any rights under this
Award Agreement shall be subject to all terms and conditions of the Plan and
this Award Agreement, except as otherwise determined by the Committee, and to
any additional terms and conditions deemed necessary or appropriate by the
Committee.
No Transfer to any executor or administrator of your estate or to any
Beneficiary by will or the laws of descent and distribution of any rights in
respect of the RSUs shall be effective to bind the Company unless the Committee
shall have been furnished with (i) written notice thereof and with a copy of the
will and/or such evidence as the Committee may deem necessary to establish the
validity of the Transfer and (ii) the written agreement of the Transferee to
comply with the terms and conditions of this Award Agreement, to the extent
applicable, as determined by the Company.
Repayment/Forfeiture
As an additional condition of receiving the RSUs and without prejudice to the
terms of the Company's Restrictive Covenants Agreement (attached as Exhibit B),
you agree that the RSUs and any proceeds or other benefits you may receive
hereunder shall be subject to forfeiture and/or repayment to the Company to the
extent required (i) under the terms of any policy adopted by the Company as may
be amended from time to time (and such requirements shall be deemed incorporated
into this Award Agreement without your consent) or (ii) to comply with any
requirements imposed under applicable laws and/or the rules and regulations of
the securities exchange or inter-dealer quotation system on which the Shares are
listed or quoted, including, without limitation, pursuant to Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010. Further, if
you receive any amount in excess of what you should have received under the
terms of the RSUs for any reason (including without limitation by reason of a
financial restatement, mistake in calculations or administrative error), all as
determined by the Committee, then you shall be required to promptly repay any
such excess amount to the Company.







--------------------------------------------------------------------------------





Section 409A
It is intended that the RSUs awarded pursuant to this Award Agreement be exempt
from or compliant with Section 409A of the Code ("Section 409A") and the Award
Agreement shall be interpreted, construed and operated to reflect this intent.
Notwithstanding the foregoing, this Award Agreement and the Plan may be amended
at any time, without the consent of any party, to the extent that is necessary
or desirable to exempt the RSUs from Section 409A or satisfy any of the
requirements under Section 409A, but the Company shall not be under any
obligation to make any such amendment. Further, the Company, its Subsidiaries
and Affiliates do not make any representation to you that the RSUs awarded
pursuant to this Award Agreement shall be exempt from or satisfy the
requirements of Section 409A, and the Company, its Subsidiaries and Affiliates
shall have no liability or other obligation to indemnify or hold harmless you or
any Beneficiary, Transferee or other party for any tax, additional tax, interest
or penalties that you or any Beneficiary, Transferee or other party may incur in
the event that any provision of this Award Agreement, or any amendment or
modification thereof or any other action taken with respect thereto, is deemed
to violate any of the requirements of Section 409A.
Entire Agreement; Modification
The Plan, this Award Agreement and, to the extent applicable, your Employment
Agreement or any separation agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings, representations and agreements (whether oral or
written) of the Company, its Subsidiaries and/or Affiliates and you with respect
to the subject matter hereof. This Award Agreement may not be modified in a
manner that adversely affects your rights heretofore granted under the Plan,
except with your consent or to comply with applicable law or to the extent
permitted under other provisions of the Plan.
Governing Law; Jurisdiction; Waiver of Jury Trial
This Award Agreement (together with all exhibits and appendices attached
thereto) is governed by the laws of the State of Delaware, without regard to its
principles of conflict of laws, and any disputes shall be settled in accordance
with the Plan.
To the extent not prohibited by applicable law, each of the parties hereto
waives any right it may have to trial by jury in respect of any litigation based
on, arising out of, under or in connection with this Award Agreement (together
with all exhibits and appendices attached thereto) or the Plan.
Electronic Signatures and Delivery and Acceptance
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan, including this Award Agreement,
by electronic means or request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company. The Award Agreement if delivered by electronic means with
electronic signatures shall be treated in all manner and respects as an original
executed document and shall be considered to have the same binding legal effect
as if it were the original signed versions thereof delivered in person.
Agreement Severable
This Award Agreement shall be enforceable to the fullest extent allowed by law.
In the event that any provision of this Award Agreement is determined to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, then that provision shall be reduced, modified or
otherwise conformed to the relevant law, judgment or determination to the degree
necessary to render it valid and enforceable without affecting the validity,
legality or enforceability of any other provision of this Award Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction. Any provision of this Award Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be deemed
severable from the remainder of this Award Agreement,





--------------------------------------------------------------------------------





and the remaining provisions contained in this Award Agreement shall be
construed to preserve to the maximum permissible extent the intent and purposes
of this Award Agreement.


Interpretation


The Committee shall have the right to resolve all questions that may arise in
connection with the Award or this Award Agreement, including whether you are
actively employed. Any interpretation, determination or other action made or
taken by the Committee regarding the Plan or this Award Agreement shall be
final, binding and conclusive. This Award Agreement shall be binding upon and
inure to the benefit of any successor or successors of the Company and any
person or persons who shall acquire any rights hereunder in accordance with this
Award Agreement or the Plan.


Language
If you have received this Award Agreement or any other document related to the
Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
Acknowledgments
By signing this Award Agreement, you acknowledge receipt of a copy of the Plan
and represent that you are familiar with the terms and conditions of the Plan,
and hereby accept the RSUs subject to all provisions in this Award Agreement and
in the Plan. You hereby agree to accept as final, conclusive and binding all
decisions or interpretations of the Committee upon any questions arising under
the Plan or this Award Agreement.
Appendix I
Notwithstanding any provision in this Award Agreement, if you work or reside
outside the U.S., the RSUs shall be subject to the general non-U.S. terms and
conditions and the special terms and conditions for your country set forth in
Appendix I. Moreover, if you relocate from the U.S. to one of the countries
included in Appendix I or you move between countries included in Appendix I, the
general non-U.S. terms and conditions and the special terms and conditions for
such country will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix I constitutes part of this Award Agreement.
EXHIBIT B


RESTRICTIVE COVENANTS AGREEMENT
I understand that I am or will be an employee to or other service-provider of
The Kraft Heinz Company and/or its Subsidiaries and/or its Affiliates
(collectively the "Company"), and will learn and have access to the Company's
confidential, trade secret and proprietary information and key business
relationships. I understand that the products and services that the Company
develops, provides and markets are unique. Further, I know that my promises in
this Restrictive Covenants Agreement (the "Agreement") are an important way for
the Company to protect its proprietary interests and that The Kraft Heinz
Company would not have granted me RSUs or other equity grants unless I made such
promises.
In addition to other good and valuable consideration, I am expressly being given
RSUs or other equity grants in exchange for my agreeing to the terms of this
Agreement. In consideration of the foregoing, I (the "Executive") agree as
follows:
1.
NON-DISCLOSURE OF CONFIDENTIAL INFORMATION. During the course of Executive's
Service, Executive will have access to Confidential Information. For purposes of
this Agreement, "Confidential Information" means all data, information, ideas,
concepts, discoveries, trade secrets, inventions (whether or not






--------------------------------------------------------------------------------





patentable or reduced to practice), innovations, improvements, know-how,
developments, techniques, methods, processes, treatments, drawings, sketches,
specifications, designs, plans, patterns, models, plans and strategies, and all
other confidential or proprietary information or trade secrets in any form or
medium (whether merely remembered or embodied in a tangible or intangible form
or medium) whether now or hereafter existing, relating to or arising from the
past, current or potential business, activities and/or operations of the
Company, including, without limitation, any such information relating to or
concerning finances, sales, marketing, advertising, transition, promotions,
pricing, personnel, customers, suppliers, vendors, raw partners and/or
competitors of the Company. Executive agrees that Executive shall not, directly
or indirectly, use, make available, sell, disclose or otherwise communicate to
any person, other than in the course of Executive's assigned duties and for the
benefit of the Company, either during the period of Executive's Service or at
any time thereafter, any Confidential Information or other confidential or
proprietary information received from third parties subject to a duty on the
Company's part to maintain the confidentiality of such information, and to use
such information only for certain limited purposes, in each case, which shall
have been obtained by Executive during Executive's Service. The foregoing shall
not apply to information that (i) was known to the public prior to its
disclosure to Executive; (ii) becomes generally known to the public subsequent
to disclosure to Executive through no wrongful act of Executive or any
representative of Executive; or (iii) Executive is required to disclose by
applicable law, regulation or legal process (provided that, to the extent
permitted by law, Executive provides the Company with prior notice of the
contemplated disclosure and cooperates with the Company at its expense in
seeking a protective order or other appropriate protection of such information).


Pursuant to the U.S. Defend Trade Secrets Act of 2016, Executive shall not be
held criminally, or civilly, liable under any Federal or State Trade secret law
for the disclosure of a trade secret that is made in confidence either directly
or indirectly to a Federal, State, or local government official, or an attorney,
for the sole purpose of reporting, or investigating, a violation of law.
Moreover, Executive may disclose trade secrets in a complaint, or other
document, filed in a lawsuit, or other proceeding, if such filing is made under
seal. Finally, if Executive files a lawsuit alleging retaliation by the Company
for reporting a suspected violation of the law, Executive may disclose the trade
secret to Executive's attorney and use the trade secret in the court proceeding,
if Executive files any document containing the trade secret under seal and does
not disclose the trade secret, except pursuant to court order.


No Company policies or practices, including this Non-Disclosure of Confidential
Information provision, is intended to or shall limit, prevent, impede or
interfere in any way with Executive's right, without prior notice to the
Company, to provide information to the government, participate in
investigations, testify in proceedings regarding the Company's past or future
conduct, or engage in any activities protected under whistle blower statutes.


2.
NON-COMPETITION. Executive acknowledges that (i) Executive performs services of
a unique nature for the Company that are irreplaceable, and that Executive's
performance of such services to a competing business will result in irreparable
harm to the Company, (ii) Executive has had and will continue to have access to
Confidential Information which, if disclosed, would unfairly and inappropriately
assist in competition against the Company, (iii) in the course of Executive's
employment by or service to a competitor, Executive would inevitably use or
disclose such Confidential Information, (iv) the Company has substantial
relationships with its customers and Executive has had and will continue to have
access to these customers, (v) Executive has received and will receive
specialized training from the Company, and (vi) Executive has generated and will
continue to generate goodwill for the Company in the course of Executive's
Service. Accordingly, during Executive's Service and for eighteen (18) months
following a termination of Executive's Service for any reason (the "Restricted
Period"), Executive will not engage in any business activities, directly or
indirectly (whether as an employee, consultant, officer, director, partner,
joint venturer, manager, member, principal, agent, or independent contractor,
individually, in concert with others, or in any other manner) within the same
line or lines of business for which the Executive performed services for the
Company and in a capacity that is similar to the capacity in which






--------------------------------------------------------------------------------





the Executive was employed by the Company with any person or entity that
competes with the Company in the consumer packaged food and beverage industry
("Competitive Business") anywhere within the same geographic territory(ies) for
which the Executive performed services for the Company (the "Restricted
Territory"). Notwithstanding the foregoing, nothing herein shall prohibit
Executive from being a passive owner of not more than three percent (3%) of the
equity securities of a publicly traded corporation engaged in a business that is
in competition with the Company, so long as Executive has no active
participation in the business of such corporation.


3.
NON-SOLICITATION. During the Restricted Period, Executive agrees that Executive
shall not, except in the furtherance of Executive's duties to the Company,
directly or indirectly, individually or on behalf of any other person, firm,
corporation or other entity, solicit, aid, induce, assist in the solicitation
of, or accept any business (other than on behalf of the Company) from, any
customer or potential customer of the Company to purchase goods or services then
sold by the Company from another person, firm, corporation or other entity or,
directly or indirectly, in any way request, suggest or advise any such customer
to withdraw or cancel any of their business or refuse to continue to do business
with the Company. This restriction shall apply to customers or potential
customers who, during the two (2) years immediately preceding the Executive's
termination, had been assigned to the Executive by the Company, or with which
the Executive had contact on behalf of the Company while an Executive of the
Company, or about which the Executive had access to confidential information by
virtue of Executive's employment with the Company.



4.
NON-INTERFERENCE. During the Restricted Period, Executive agrees that Executive
shall not, except in the furtherance of Executive's duties to the Company,
directly or indirectly, individually or on behalf of any other person, firm,
corporation or other entity, (A) solicit, aid or induce any employee,
representative or agent of the Company to leave such employment or retention or
to accept employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or hire or retain any
such employee, representative or agent, or take any action to materially assist
or aid any other person, firm, corporation or other entity in identifying,
hiring or soliciting any such employee, representative or agent, or (B)
interfere, or aid or induce any other person or entity in interfering, with the
relationship between the Company and its vendors, suppliers or customers. As
used herein, the term "solicit, aid or induce" includes, but is not limited to,
(i) initiating communications with a Company employee relating to possible
employment, (ii) offering bonuses or other compensation to encourage a Company
employee to terminate his or her employment with the Company and accept
employment with any entity, (iii) recommending a Company employee to any entity,
and (iv) aiding an entity in recruitment of a Company employee. An employee,
representative or agent shall be deemed covered by this Section 4 while so
employed or retained and for a period of six (6) months thereafter.



5.
NON-DISPARAGEMENT. Executive agrees not to make negative comments or otherwise
disparage the Company or its officers, directors, employees, shareholders,
agents or products or services. The foregoing shall not be violated by truthful
statements made in (a) response to legal process, required governmental
testimony or filings, or administrative or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings) or (b) the
good faith performance of Executive's duties to the Company.



6.
INVENTIONS.



a.
Executive acknowledges and agrees that all ideas, methods, inventions,
discoveries, improvements, work products, developments, software, know-how,
processes, techniques, methods, works of authorship and other work product
("Inventions"), whether patentable or unpatentable, (A) that are reduced to
practice, created, invented, designed, developed, contributed to, or improved
with the use of any Company resources and/or within the scope of Executive's
work with the Company or that relate to the business, operations or actual or
demonstrably anticipated research or development of the Company, and that are
made or conceived by Executive, solely or jointly with others, during
Executive's Service, or (B) suggested by any






--------------------------------------------------------------------------------





work that Executive performs in connection with the Company, either while
performing Executive's duties with the Company or on Executive's own time, but
only insofar as the Inventions are related to Executive's work as an employee or
other service provider to the Company, shall belong exclusively to the Company
(or its designee), whether or not patent or other applications for intellectual
property protection are filed thereon. Executive will keep full and complete
written records (the "Records"), in the manner prescribed by the Company, of all
Inventions, and will promptly disclose all Inventions completely and in writing
to the Company. The Records shall be the sole and exclusive property of the
Company, and Executive will surrender them upon the termination of Service, or
upon the Company's request. Executive irrevocably conveys, transfers and assigns
to the Company the Inventions and all patents or other intellectual property
rights that may issue thereon in any and all countries, whether during or
subsequent to Executive's Service, together with the right to file, in
Executive's name or in the name of the Company (or its designee), applications
for patents and equivalent rights (the "Applications"). Executive will, at any
time during and subsequent to Executive's Service, make such applications, sign
such papers, take all rightful oaths, and perform all other acts as may be
requested from time to time by the Company to perfect, record, enforce, protect,
patent or register the Company's rights in the Inventions, all without
additional compensation to Executive from the Company. Executive will also
execute assignments to the Company (or its designee) of the Applications, and
give the Company and its attorneys all reasonable assistance (including the
giving of testimony) to obtain the Inventions for the Company's benefit, all
without additional compensation to Executive from the Company, but entirely at
the Company's expense.


b.
In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Company
and Executive agrees that the Company will be the sole owner of the Inventions,
and all underlying rights therein, in all media now known or hereinafter
devised, throughout the universe and in perpetuity without any further
obligations to Executive. If the Inventions, or any portion thereof, are deemed
not to be Work for Hire, or the rights in such Inventions do not otherwise
automatically vest in the Company, Executive hereby irrevocably conveys,
transfers and assigns to the Company, all rights, in all media now known or
hereinafter devised, throughout the universe and in perpetuity, in and to the
Inventions, including, without limitation, all of Executive's right, title and
interest in the copyrights (and all renewals, revivals and extensions thereof)
to the Inventions, including, without limitation, all rights of any kind or any
nature now or hereafter recognized, including, without limitation, the
unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, prior to the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom. In addition, Executive hereby waives any so-called "moral
rights" with respect to the Inventions. To the extent that Executive has any
rights in the results and proceeds of Executive's service to the Company that
cannot be assigned in the manner described herein, Executive agrees to
unconditionally waive the enforcement of such rights. Executive hereby waives
any and all currently existing and future monetary rights in and to the
Inventions and all patents and other registrations for intellectual property
that may issue thereon, including, without limitation, any rights that would
otherwise accrue to Executive's benefit by virtue of Executive being an employee
of or other service provider to the Company.



7.
RETURN OF COMPANY PROPERTY. On the date of Executive's termination of Service
with the Company for any reason (or at any time prior thereto at the Company's
request), Executive shall return all property belonging to the Company
(including, but not limited to, any Company-provided laptops, computers, cell
phones, wireless electronic mail devices or other equipment, or documents and
property belonging to the Company).



8.
REASONABLENESS OF COVENANTS. In signing this Agreement, including by electronic
means, Executive gives the Company assurance that Executive has carefully read
and considered all of the terms and conditions of this Agreement, including the
restraints imposed by it. Executive agrees that these restraints are necessary
for the reasonable and proper protection of the Company and its Confidential
Information and that each and every one of






--------------------------------------------------------------------------------





the restraints is reasonable in respect to subject matter, length of time and
geographic area, and that these restraints, individually or in the aggregate,
will not prevent Executive from obtaining other suitable employment during the
period in which Executive is bound by the restraints. Executive acknowledges
that each of these covenants has a unique, very substantial and immeasurable
value to the Company and that Executive has sufficient assets and skills to
provide a livelihood while such covenants remain in force. Executive further
covenants that Executive will not challenge the reasonableness or enforceability
of any of the covenants set forth in this Agreement, and that Executive will
reimburse the Company for all costs (including reasonable attorneys' fees)
incurred in connection with any action to enforce any of the provisions of this
Agreement if either the Company prevails on any material issue involved in such
dispute or if Executive challenges the reasonableness or enforceability of any
of the provisions of this Agreement. It is also agreed that the "Company" as
used in this Agreement refers to each of the Company's Subsidiaries and
Affiliates and that each of the Company's s Subsidiaries and Affiliates will
have the right to enforce all of Executive's obligations to that Subsidiary or
Affiliate under this Agreement, as applicable, subject to any limitation or
restriction on such rights of the Subsidiary or Affiliate under applicable law.


9.
REFORMATION. If it is determined by a court of competent jurisdiction in any
state or country that any restriction in this Agreement is excessive in duration
or scope or is unreasonable or unenforceable under applicable law, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the laws of
that state or country.



10.
REMEDIES. Executive acknowledges and agrees that the Company's remedies at law
for a breach or threatened breach of any of the provisions of Agreement would be
inadequate and, in recognition of this fact, Executive agrees that, in the event
of such a breach or threatened breach, in addition to any remedies at law, the
Company, without posting any bond or other security, shall be entitled to obtain
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy which
may then be available, without the necessity of showing actual monetary damages,
in addition to any other equitable relief (including without limitation an
accounting and/or disgorgement) and/or any other damages as a matter of law.



11.
REPURCHASE. Executive acknowledges and agrees that a breach of this Agreement
would constitute a "Covenant Breach" as such term is used in the Plan and
therefore, in the event of a Covenant Breach, Executive's RSU and the Award
Stock issued therefor (as such terms are defined in the Plan) shall be subject
to repurchase by The Kraft Heinz Company in accordance with the terms of the
Plan.



12.
TOLLING. In the event of any violation of the provisions of this Agreement,
Executive acknowledges and agrees that the post-termination restrictions
contained in this Agreement shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.



13.
SURVIVAL OF PROVISIONS. The obligations contained in this Agreement hereof shall
survive the termination or expiration of the Executive's Service with the
Company and shall be fully enforceable thereafter.



14.
VENUE, PERSONAL JURISDICTION, AND COVENANT NOT TO SUE. Executive expressly
agrees to submit to the exclusive jurisdiction and exclusive venue of courts
located in the State of Delaware in connection with any litigation which may be
brought with respect to a dispute between the Company and Executive in relation
to this Restrictive Covenants Agreement, regardless of where Executive resides
or where Executive performs services for the Company. Executive hereby
irrevocably waives Executive's rights, if any, to have any disputes between the
Company and Executive related to this Restrictive Covenants Agreement decided in
any jurisdiction or venue other than a court in the State of Delaware. Executive
hereby waives, to the fullest extent permitted by applicable law, any objection
which Executive now or hereafter may have to personal jurisdiction or to the
laying






--------------------------------------------------------------------------------





of venue of any such suit, action or proceeding, and Executive agrees not to
plead or claim the same. Executive further irrevocably covenants not to sue the
Company related to this Restrictive Covenants Agreement in any jurisdiction or
venue other than a court in the State of Delaware. All matters relating to the
interpretation, construction, application, validity, and enforcement of this
Agreement, and any disputes or controversies arising hereunder, will be governed
by the laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule, whether of the State of Delaware or any other
jurisdiction, that would cause the application of laws of any jurisdiction other
than the State of Delaware.


APPENDIX I
ADDITIONAL TERMS AND CONDITIONS OF
THE KRAFT HEINZ COMPANY
2016 OMNIBUS INCENTIVE PLAN


MATCHING RESTRICTED STOCK UNIT AWARD AGREEMENT FOR NON-U.S. PARTICIPANTS
TERMS AND CONDITIONS
This Appendix I includes additional terms and conditions that govern the RSUs
granted to you under the Plan if you work or reside outside the U.S. and/or in
one of the countries listed below. These terms and conditions are in addition
to, or if so indicated, in place of the terms and conditions set forth in the
Award Agreement. Certain capitalized terms used but not defined in this Appendix
I have the meanings set forth in the Plan and/or the Award Agreement.
If you are a citizen or resident of a country other than the one in which you
are currently working, transfer employment and/or residency to another country
after the RSUs are granted to you, or are considered a resident of another
country for local law purposes, the terms and conditions contained herein may
not be applicable to you, and the Company shall, in its discretion, determine to
what extent the terms and conditions contained herein shall apply to you.
NOTIFICATIONS
This Appendix I also includes information regarding exchange controls and
certain other issues of which you should be aware with respect to participation
in the Plan. The information is based on the securities, exchange control, and
other laws in effect in the respective countries as of January 2018. Such laws
are often complex and change frequently. As a result, the Company strongly
recommends that you not rely on the information in this Appendix I as the only
source of information relating to the consequences of your participation in the
Plan because the information may be out of date at the time you vest in the RSUs
or sell Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to your particular situation, and the Company is not in a position to
assure you of a particular result. Accordingly, you should seek appropriate
professional advice as to how the relevant laws in your country may apply to
your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, transfer employment and/or residency after the
RSUs are granted or are considered a resident of another country for local law
purposes, the notifications contained herein may not be applicable to you in the
same manner.

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------





GENERAL NON-U.S. TERMS AND CONDITIONS
TERMS AND CONDITIONS
The following terms and conditions apply to you if you are located outside of
the U.S.
Entire Agreement.
The following provisions supplement the entire Award Agreement, generally:
If you are located outside the U.S., in no event will any aspect of the RSUs be
determined in accordance with your Employment Agreement (or other Service
contract). The terms and conditions of the RSUs will be solely determined in
accordance with the provisions of the Plan and the Award Agreement, including
this Appendix I, which supersede and replace any prior agreement, either written
or verbal (including your Employment Agreement, if applicable) in relation to
the RSUs.
Vesting.
If you are resident or employed outside of the United States, the Company may,
in its sole discretion, settle the RSUs in the form of a cash payment to the
extent settlement in Shares: (i) is prohibited under local law, (ii) would
require you, the Company or one of its Subsidiaries or Affiliates to obtain the
approval of any governmental or regulatory body in your country of residence (or
your country of employment, if different), (iii) would result in adverse tax
consequences for you, the Company or one of its Subsidiaries or Affiliates, or
(iv) is administratively burdensome. Alternatively, the Company may, in its sole
discretion settle the RSUs in the form of Shares but require you to sell such
Shares immediately or within a specified period following your termination of
Service (in which case, this Award Agreement shall give the Company the
authority to issue sales instructions on your behalf).
Termination.
The following provisions supplement the Termination section of the Award
Agreement, provided, however, that for purposes of the section of the Award
Agreement titled "Settlement of Vested RSUs," if you are subject to U.S. federal
income tax and the RSUs constitute Deferred Compensation, your termination of
Service date will be the date of your Separation from Service:
For purposes of the RSU, your employment or Service relationship will be
considered terminated as of the date you are no longer actively providing
Services to the Company or one of its Subsidiaries or Affiliates (regardless of
the reason for such termination and whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where you provide Service or
the terms of your Employment Agreement, if any), and unless otherwise expressly
provided in this Award Agreement or determined by the Company, your right to
vest in the RSU under the Plan, if any, will terminate as of such date and will
not be extended by any notice period (e.g., your period of Service would not
include any contractual notice period or any period of "garden leave" or similar
period mandated under employment laws in the jurisdiction where you provide
Service or the terms of your Employment Agreement, if any); the Committee shall
have the exclusive discretion to determine when you are no longer actively
providing Service for purposes of the RSUs (including whether you may still be
considered to be providing Service while on a leave of absence).
Notwithstanding the provisions governing the treatment of the RSUs upon
termination due to Retirement set forth in the Termination section of the Award
Agreement, if the Company receives an opinion of counsel that there has been a
legal judgment and/or legal development in a particular jurisdiction that would
likely result in the treatment in case of a termination due to Retirement as set
forth in the Award Agreement being deemed unlawful and/or discriminatory, then
the Company will not apply the provisions for termination due to Retirement at
the time you cease to provide Service and the RSUs will be treated as it would
under the rules that apply if your Service ends for resignation.
Termination for Cause.
The implications upon a termination for Cause as set forth in the Award
Agreement and Plan shall only be enforced, to the extent deemed permissible
under applicable local law, as determined in the sole discretion of the
Committee.





--------------------------------------------------------------------------------





Taxes.
The following provisions supplement the Taxes section of the Award Agreement:
You acknowledge that your liability for Tax-Related Items may exceed the amount,
if any, withheld by the Company, its Subsidiaries and/or its Affiliates (as
applicable).
If you have become subject to tax in more than one jurisdiction, you acknowledge
that the Company, its Subsidiaries and Affiliates may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates in your jurisdiction(s), in which case you may receive a refund of any
over-withheld amount in cash and will have no entitlement to the Share
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, you are deemed to have been issued the full number
of Shares subject to the vested RSUs, notwithstanding that a number of Shares
are held back solely for the purpose of paying the Tax-Related Items due as a
result of any aspect of your participation in the Plan.
Limits on Transferability; Beneficiaries.
The following provision supplements the Limits on Transferability; Beneficiaries
section of the Award Agreement:
If you are located outside the U.S., the RSUs may not be Transferred to a
designated Beneficiary and may only be Transferred upon your death to your legal
heirs in accordance with applicable laws of descent and distribution. In no case
may the RSUs be Transferred to another individual during your lifetime.
Acknowledgment of Nature of Award.
The following provisions supplement the Acknowledgment of Nature of Award
section of the Award Agreement:
You acknowledge the following with respect to the RSUs:
(a)    The RSUs, any Shares acquired under the Plan, and the income and value of
same, are not intended to replace any pension rights or compensation.
(b)    In no event should the RSUs, any Shares acquired under the Plan, and the
income and value of same, be considered as compensation for, or relating in any
way to, past services for the Company, its Subsidiaries or any Affiliate.
(c)    The RSU, any Shares acquired under the Plan and the income and value of
same are not part of normal or expected compensation or salary for any purpose.
(d)    Neither the Company, its Subsidiaries nor any Affiliate shall be liable
for any foreign exchange rate fluctuation between your local currency and the
United States Dollar that may affect the value of the RSUs or of any amounts due
to you pursuant to vesting of the RSUs or the subsequent sale of any Shares
acquired upon vesting.
Not a Public Offering in Non-U.S. Jurisdictions.
If you are resident or employed outside of the United States, neither the grant
of the RSUs under the Plan nor the issuance of the underlying Shares upon
vesting of the RSUs is intended to be a public offering of securities in your
country of residence (and country of employment, if different). The Company has
not submitted any registration statement, prospectus or other filings to the
local securities authorities in jurisdictions outside of the United States
unless otherwise required under local law.
Language Consent.
If you are resident or employed outside of the United States, you acknowledge
and agree that it is your express intent that this Award Agreement, the Plan and
all other documents, notices and legal proceedings entered into, given or
instituted pursuant to the RSUs, be drawn up in English.





--------------------------------------------------------------------------------





Insider Trading and Market Abuse Laws.
You may be subject to insider trading restrictions and/or market abuse laws
based on the exchange on which the Shares are listed and in applicable
jurisdictions including the United States and your country or your broker's
country, if different, which may affect your ability to accept, acquire, sell or
otherwise dispose of Shares, rights to Shares or rights linked to the value of
Shares under the Plan during such times as you are considered to have "inside
information" regarding the Company (as defined by the laws in the applicable
jurisdictions). Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders you placed before you possessed inside
information. Furthermore, you could be prohibited from (a) disclosing the inside
information to any third party and (b) "tipping" third parties or causing them
otherwise to buy or sell securities (third parties include fellow employees).
Any restrictions under these laws or regulations are separate from and in
addition to any restrictions that may be imposed under any applicable Company
insider trading policy. You acknowledge that it is your responsibility to comply
with any applicable restrictions, and you should speak to your personal advisor
on this matter.
Foreign Asset/Account, Exchange Control and Tax Reporting.
You may be subject to foreign asset/account, exchange control and/or tax
reporting requirements as a result of the acquisition, holding and/or transfer
of Shares or cash (including dividends, dividend equivalents and the proceeds
arising from the sale of Shares) derived from your participation in the Plan, to
and/or from a brokerage/bank account or legal entity located outside your
country. The applicable laws of your country may require that you report such
accounts, assets, the balances therein, the value thereof and/or the
transactions related thereto to the applicable authorities in such country. You
acknowledge that you are responsible for ensuring compliance with any applicable
foreign asset/account, exchange control and tax reporting requirements and
should consult your personal legal advisor on this matter.
No Advice Regarding Award.
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying Shares. You understand and
acknowledge that you should consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.
Imposition of Other Requirements.
The Company reserves the right to impose other requirements on your
participation in the Plan, on the RSUs and on any Shares acquired upon vesting
of the RSUs, to the extent the Company determines it is necessary or advisable
for legal or administrative reasons, and to require you to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
Waiver.
You acknowledge that a waiver by the Company for breach of any provision of the
Award Agreement shall not operate or be construed as a waiver of any other
provision of the Award Agreement, or of any subsequent breach of the Award
Agreement.

--------------------------------------------------------------------------------








--------------------------------------------------------------------------------





COUNTRY-SPECIFIC TERMS AND CONDITIONS/NOTIFICATIONS


AUSTRALIA


NOTIFICATIONS


Offer Document.


This offer document sets out information regarding the grant of RSUs to
Australian resident employees of the Company and its Subsidiaries or Affiliates
and is provided by the Company to ensure compliance of the Plan with the
Australian Securities and Investments Commission's ("ASIC's") Class Order
14/1000 and relevant provisions of the Corporations Act 2001.


In addition to the information set out in the Award Agreement, you also are
being provided with copies of the following documents:


(a)
the Plan;



(b)
the Bonus Election Form; and



(c)
the Bonus Election Form FAQs



(collectively, the "Additional Documents").


The Additional Documents provide further information to help you make an
informed investment decision about participating in the Plan. The Plan is not a
prospectus for the purposes of the Corporations Act 2001.


You should not rely upon any oral statements made in relation to this offer. You
should rely only upon the statements contained in the Award Agreement and the
Additional Documents when considering participation in the Plan.


Securities Law Notification
Investment in Shares involves a degree of risk. If you elect to participate in
the Plan, you should monitor your participation and consider all risk factors
relevant to the acquisition of Shares under the Plan as set out in the Award
Agreement and the Additional Documents.


The information contained in this offer is general information only. It is not
advice or information that takes into account your objectives, financial
situation and needs.


You should consider obtaining your own financial product advice from an
independent person who is licensed by ASIC to give advice about participation in
the Plan.


Additional Risk Factors for Australian Residents
You should have regard to risk factors relevant to investment in securities
generally and, in particular, to the holding of Shares. For example, the price
at which Shares are quoted on the Nasdaq may increase or decrease due to a
number of factors. There is no guarantee that the price of the Shares will
increase. Factors which may affect the price of Shares include fluctuations in
the domestic and international market for listed stocks, general economic
conditions, including interest rates, inflation rates, commodity and oil prices,
changes to government fiscal, monetary or regulatory policies, legislation or
regulation, the nature of the markets in which the Company operates and general
operational and business risks.


More information about potential factors that could affect the Company's
business and financial results is included in the Company's most recent Annual
Report on Form 10-K and the Company's Quarterly Report on Form 10-Q. Copies





--------------------------------------------------------------------------------





of these reports are available at http://www.sec.gov/, on the Company's
"Investor Relations" page at http://ir.kraftheinzcompany.com/, and upon request
to the Company.


In addition, you should be aware that the Australian dollar value of any Shares
acquired at vesting will be affected by the U.S. dollar/Australian dollar
exchange rate. Participation in the Plan involves certain risks related to
fluctuations in this rate of exchange.


Common Stock
Common stock of a U.S. corporation is analogous to ordinary shares of an
Australian corporation.


Dividends may be paid on the Shares out of any funds of the Company legally
available for dividends at the discretion of the Board.


The Shares are traded on the Nasdaq in the United States of America under the
symbol "KHC."


The Shares are not liable to any further calls for payment of capital or for
other assessment by the Company and have no sinking fund provisions, pre-emptive
rights, conversion rights or redemption provisions.


Ascertaining the Market Price of Shares
You may ascertain the current market price of the Shares as traded on the Nasdaq
at http://www.Nasdaq.com under the symbol "KHC." The Australian dollar
equivalent of that price can be obtained at:
http://www.rba.gov.au/statistics/frequency/exchange-rates.html.


This will not be a prediction of what the market price per Share will be when
the RSUs vest or when the Shares are issued or of the applicable exchange rate
on the actual Vesting Date or date the Shares are issued.


Deferred Taxation.
Subdivision 83A-C of the Income Tax Assessment Act, 1997, applies to RSUs
granted under the Plan, such that the RSUs are intended to be subject to
deferred taxation.


BELGIUM


NOTIFICATIONS


Foreign Assets/Account Reporting Information.
If you are a resident of Belgium, you will be required to report any security
(e.g., Shares acquired under the Plan) or bank account (including brokerage
accounts) established outside of Belgium on your annual tax return. In a
separate report, you will be required to provide the National Bank of Belgium
with details regarding such foreign accounts (including the account number, bank
name and country in which any such account was opened).


BRAZIL


TERMS AND CONDITIONS


Compliance with Law.
By accepting the RSUs you acknowledge that you agree to comply with applicable
Brazilian laws and pay any and all applicable taxes legally due by you
associated with the vesting of the RSUs, the receipt of any dividends and/or
Dividend Equivalents, and the sale of Shares acquired under the Plan. You
further agree that, for all legal purposes, (i) the benefits provided to you
under the Plan are the result of commercial transactions unrelated to your
employment or Service relationship, (ii) the Plan is not a part of the terms and
conditions of your employment or Service relationship, and (iii) the income from
the Award, if any, is not part of your remuneration from employment or Service.


NOTIFICATIONS


Exchange Control Information.





--------------------------------------------------------------------------------





If you are resident or domiciled in Brazil, you will be required to submit
annually a declaration of assets and rights held outside of Brazil to the
Central Bank of Brazil if the aggregate value of such assets and rights is equal
to or greater than US$100,000. Assets and rights that must be reported include
Shares.


CANADA


TERMS AND CONDITIONS


Plan Document Acknowledgment.
In accepting the grant of RSUs, you acknowledge that you have received a copy of
the Plan, have reviewed the Plan and the Award Agreement in their entirety and
fully understand and accept all provisions of the Plan and the Award Agreement.


Payout of RSUs in Shares Only.
Pursuant to its discretion under the Settlement of Vested RSUs Section of the
Plan, with respect to all employees residing in Canada, the Company will convert
all vested RSUs only into an equivalent number of Shares. If you reside in
Canada (or in the event of your death, your legal representative or estate) you
will not receive an equivalent or fractional Share cash payment with respect to
the vested RSUs.


Termination.
The following provision replaces the first paragraph of the Termination section
of the General Non-U.S. Terms and Conditions section of this Appendix I:


In the event of your termination of Service (whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where you provide
Service or the terms of your Employment Agreement, if any), unless provided
otherwise by the Company: (i) your right to vest in the RSUs (if any) will
terminate effective, as of the earlier of (1) the date the you receive notice of
termination, or (2) the date you are no longer actively providing Service,
regardless of any notice period or period of pay in lieu of such notice required
under applicable Canadian employment laws (including, but not limited to
statutory law, regulatory law and/or common law).


The Committee shall have the exclusive discretion to determine when you are no
longer actively providing Service for purposes of the RSUs (including whether
you may still be considered to be providing Service while on a leave of
absence).


The following terms and conditions apply if you are a resident of Quebec:


Data Privacy.
This provision supplements the Data Privacy section of the Award Agreement:
You hereby authorize the Company and the Company's representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize the Company and any Subsidiary or Affiliate and the administrator of
the Plan to disclose and discuss the Plan with their advisors. You further
authorize the Company and any Subsidiary or Affiliate to record such information
and to keep such information in your employee file.


Language Consent.
The parties acknowledge that it is their express wish that the Award Agreement,
as well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.


Consentement relatif à la langue.
Les parties reconnaissent avoir expressément exigé la rédaction en anglais de la
Convention d'Attribution, ainsi que de tous documents, avis et procédures
judiciaires, exécutés, donnés ou intentés en vertu de, ou liés directement ou
indirectement à, la présente convention.





--------------------------------------------------------------------------------





NOTIFICATIONS


Securities Law Information.
You are permitted to sell Shares acquired under the Plan through the designated
broker appointed under the Plan, if any, provided the sale of the Shares takes
place outside of Canada through the facilities of a stock exchange on which the
Shares are listed (i.e., Nasdaq).


Foreign Assets/Account Reporting Information.
Canadian residents are required to report any specified foreign property
(including Shares and RSUs) on form T1135 (Foreign Income Verification
Statement) if the total cost of such specified foreign property exceeds
C$100,000 at any time in the year. The form must be filed by April 30 of the
following year. Specified foreign property includes Shares acquired under the
Plan and may include the RSUs. The RSUs must be reported - generally at a nil
cost - if the C$100,000 cost threshold is exceeded because of other foreign
property you hold. If Shares are acquired, their cost generally is the adjusted
cost base ("ACB") of the Shares. The ACB would normally equal the fair market
value of the Shares at vesting, but if you own other shares, this ACB may have
to be averaged with the ACB of the other shares. You should speak with a
personal tax advisor to determine the scope of foreign property that must be
considered for purposes of this requirement.


CHINA


TERMS AND CONDITIONS


The following provisions apply if you are subject to the exchange control
regulations or restrictions in the People's Republic of China ("China"), as
determined by the Company in its sole discretion:


Vesting and Mandatory Sale Restriction.
The following provisions replace the Vesting, Termination and Settlement of
Vested RSUs sections of the Award Agreement:


Notwithstanding anything to the contrary in the Award Agreement, due to legal
restrictions in China, you agree that the Company may force the sale of any
Shares (i) immediately upon vesting, (ii) following the termination of your
Service, (iii) following your transfer to another Subsidiary or Affiliate
outside of China, or (iv) within any other timeframe the Company determines to
be necessary or advisable. You agree that you must maintain any Shares acquired
under the Plan in an account at a broker designated by the Company ("Designated
Account"). All Shares deposited in the Designated Account cannot be transferred
out of that Designated Account. Within six (6) months after the termination of
your Service for any reason (or such other period as determined by the Company
in its sole discretion), you must sell all Shares acquired under the Plan. The
Company will direct the automatic sale of any such Shares remaining in the
Designated Account at the expiration of this six (6) month period (or such other
period as determined by the Company in its sole discretion).


You agree that the Company is authorized to instruct its designated broker to
assist with the mandatory sale of such Shares (on your behalf pursuant to this
authorization) and you expressly authorize the Company's designated broker to
complete the sale of such Shares. You acknowledge that the Company's designated
broker is under no obligation to arrange for the sale of the Shares at any
particular price. Upon the sale of the Shares, the Company agrees to pay you the
cash proceeds from the sale, less any brokerage fees or commissions and subject
to any obligation to satisfy Tax-Related Items. You agree that if you sell
Shares that you acquire under the Plan, the repatriation requirements described
below shall apply.


If you transfer to a Subsidiary or an Affiliate in China or transfer from an
Affiliate or Subsidiary in China to another Affiliate outside of China, you may
become or remain subject to the requirements set forth in this Appendix I, as
determined by the Company in its sole discretion. The Company reserves the right
to suspend your participation in the Plan or take such other measures as it
deems necessary or advisable to comply with local regulations.


Exchange Control Restriction.





--------------------------------------------------------------------------------





You understand and agree that, due to exchange control laws in China, you will
be required to immediately repatriate to China any cash proceeds acquired under
the Plan. You further understand that, under local law, such repatriation of the
cash proceeds may need to be effected through a special exchange control account
established by the Company or any Subsidiary or Affiliate of the Company and you
hereby consent and agree that the cash proceeds may be transferred to such
special account prior to being delivered to you. Further, if the proceeds from
your participation in the Plan are converted to local currency, you acknowledge
that the Company (including its Subsidiaries and Affiliates) is under no
obligation to secure any currency conversion rate, and may face delays in
converting the proceeds to local currency due to exchange control restrictions
in China. You agree to bear the risk of any currency conversion rate fluctuation
between the date that your proceeds are delivered to such special exchange
control account and the date of conversion of the proceeds to local currency.


You further agree to comply with any other requirements that may be imposed by
the Company in the future in order to facilitate compliance with exchange
control requirements in China.


COSTA RICA


There are no country-specific provisions.


EGYPT


NOTIFICATIONS


Exchange Control Information.
If you transfer funds into Egypt in connection with the remittance of proceeds
from the vesting of the RSUs, sale of Shares or the receipt of any dividends
and/or Dividend Equivalents, you are required to transfer the funds through a
bank registered in Egypt.


FRANCE


TERMS AND CONDITIONS


Language Consent. 
By accepting the RSUs, you confirm having read and understood the documents
relating to the grant of the RSUs (the Plan and the Award Agreement), which were
provided in the English language, and you accept the terms of such documents
accordingly. 


Consentement relatif à la langue.
En acceptant l'RSUs, vous confirmez ainsi avoir lu et compris les documents
relatifs à l'attribution de l'RSUs (le Plan et le Contrat d'Attribution) qui
vous ont été communiqués en langue anglaise, et vous en acceptez les termes et
conditions en connaissance de cause.


NOTIFICATIONS


Foreign Assets/Account Reporting Information.
If you are a French resident and you hold securities (including Shares) or cash
outside of France, you must declare all foreign bank and brokerage accounts
(including the accounts that were opened and closed during the tax year) on an
annual basis on a special form n°3916, together with your income tax return. If
you fail to complete this reporting, you may be subject to penalties.


GERMANY


NOTIFICATIONS


Exchange Control Information.
Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank (Bundesbank).





--------------------------------------------------------------------------------





The report must be filed electronically using the "General Statistics Reporting
Portal" (Allgemeines Meldeportal Statistik) available via Bundesbank’s website
(www.bundesbank.de).


HONG KONG


TERMS AND CONDITIONS


Settlement.
The following supplements the Settlement of Vested RSUs section of the Terms and
Conditions section of the Award Agreement including this Appendix I:


Any Shares received at settlement of RSUs are a personal investment. If, for any
reason, the RSUs vest and become non-forfeitable and Shares are issued to you
within six months of the date of grant, you agree that you will not offer the
Shares to the public in Hong Kong or otherwise dispose of the Shares prior to
the six-month anniversary of the date of grant.


NOTIFICATIONS


Securities Law Information.
WARNING: The contents of this document have not been reviewed by any regulatory
authority in Hong Kong. You are advised to exercise caution in relation to the
offer. If you are in any doubt about any of the contents of this document, you
should obtain independent professional advice. Neither the grant of the RSUs nor
the issuance of Shares upon vesting of the RSUs constitutes a public offering of
securities under Hong Kong law. The grant is available only to employees of the
Company and its Subsidiaries. The Agreement, the Plan and other incidental
communication materials distributed in connection with the RSUs (i) have not
been prepared in accordance with and are not intended to constitute a
"prospectus" for a public offering of securities under the applicable securities
legislation in Hong Kong and (ii) are intended only for the personal use of each
eligible employee of the Company or its Subsidiaries and may not be distributed
to any other person.


INDIA


TERMS AND CONDITIONS


Labor Law Acknowledgment.
The RSUs and the Shares underlying the RSUs, and the income and value of same,
are extraordinary items that are not part of your annual gross salary.


NOTIFICATIONS


Exchange Control Information.
You are required to repatriate the proceeds from the sale of Shares and any
dividends received in relation to the Shares to India within a reasonable amount
of time (i.e., within ninety (90) days after receipt for sale proceeds and 180
days of receipt for dividends or within any other time frame prescribed under
applicable Indian exchange control laws as may be amended from time to time).
You must maintain the foreign inward remittance certificate received from the
bank where the foreign currency is deposited in the event that the Reserve Bank
of India or your employer requests proof of repatriation. It is your
responsibility to comply with applicable exchange control laws in India.


Foreign Assets/Account Reporting Information.
If you are an Indian resident, you are required to report all bank accounts or
investments (including the RSUs and any Shares) that you hold outside of India.
You should consult with a personal tax advisor to ensure that you are properly
complying with applicable reporting requirements.


INDONESIA


NOTIFICATIONS





--------------------------------------------------------------------------------







Exchange Control Information.
Indonesian residents must provide the Bank of Indonesia with information on
foreign exchange activities in an online monthly report no later than the
fifteenth day of the month following the activity. In addition, if you remit
funds into Indonesia (e.g., proceeds from the sale of Shares), the Indonesian
bank through which the transaction is made will submit a report of the
transaction to the Bank of Indonesia for statistical reporting purposes. For
transactions of US$10,000 or more, a more detailed description of the
transaction must be included in the report and you may be required to provide
information about the transaction (e.g., the relationship between you and the
transferor of the funds, the source of the funds, etc.) to the bank in order for
the bank to complete the report.


IRELAND


There are no country-specific provisions.


ITALY


TERMS AND CONDITIONS


Data Privacy.
This provision replaces the Data Privacy section of the Award Agreement in its
entirety:


Pursuant to Section 13 of the Legislative Decree no. 196/2003, you understand
that the Company and its Subsidiaries or Affiliates may hold and process certain
personal information about you, including, but not limited to, your name, home
address and telephone number, email address, date of birth, social security
number, passport number (or any other social or national identification number),
salary, nationality, job title, number of shares held and the details of any
RSUs or any other entitlement to shares awarded, cancelled, exercised, vested,
unvested or outstanding ("Data") for the purpose of implementing, administering
and managing your participation in the Plan. You are aware that providing the
Company with your Data is necessary for the performance of the Award Agreement
and that your refusal to provide such Data would make it impossible for the
Company to perform its contractual obligations and may affect your ability to
participate in the Plan.


The Controller of personal Data processing is The Kraft Heinz Company, One PPG
Place, Pittsburgh, Pennsylvania 15222, U.S.A. Heinz Italia S.p.A., is the
Company's Representative for privacy purposes pursuant to Legislative Decree no.
196/2003. You understand that the Data may be transferred to the Company or its
Subsidiaries or Affiliates, or to any third party assisting with the
implementation, administration and management of the Plan, including any
transfer required to the broker or any other third party with whom the Shares or
cash from the sale of Shares acquired under the Plan may be deposited.
Furthermore, the recipients that may receive, possess, use, retain and transfer
such Data for the above mentioned purposes may be located in Italy or elsewhere,
including outside of the European Union, and a recipient's country (e.g., the
United States) may have different data privacy laws and protections from Italy.
The processing activity, including the transfer of your Data abroad, outside of
the European Union, as herein specified and pursuant to applicable Italian data
privacy laws and regulations, does not require your consent thereto as the
processing is necessary for the performance of contractual obligations related
to the implementation, administration and management of the Plan, which
represents the legal basis for the processing. You understand that Data
processing relating to the purposes above specified shall take place under
automated or non-automated conditions, anonymously when possible, that comply
with the purposes for which Data is collected and with confidentiality and
security provisions as set forth by applicable Italian data privacy laws and
regulations, with specific reference to D.lgs. 196/2003.


You understand that Data will be held only as long as is required by law or as
necessary to implement, administer and manage your participation in the Plan.
You understand that pursuant to art.7 of D.lgs 196/2003, you have the right,
including but not limited to, access, delete, update, request the rectification
or erasure of your Data and cease, for legitimate reasons, the Data processing.
Furthermore, you are aware that your Data will not be used for direct marketing
purposes. In addition, the Data provided can be reviewed and questions or
complaints can be addressed by contacting your local human resources
representative.





--------------------------------------------------------------------------------







Plan Document Acknowledgment.
By accepting the RSUs, you acknowledge that you have received a copy of the Plan
and the Award Agreement, have reviewed each of these documents in their entirety
and fully understand and accept all terms of such documents. In this regard, you
acknowledge having read and specifically approve the following sections of the
Award Agreement and this Appendix I, as applicable: (i) Vesting; (ii)
Termination; (iii) Settlement of Vested RSUs; (iv) Forfeiture of Unvested RSUs
Upon the Transfer of Related Shares; (v) Taxes; (vi) No Guarantee of Continued
Service; (vii) Acknowledgment of Nature of Award; (viii) Governing Law;
Jurisdiction; Waiver of Jury Trial; and (ix) the terms and conditions set forth
immediately above in this section of Appendix I for Italy.


NOTIFICATIONS


Foreign Assets/Account Reporting Information.
Italian residents who, during the fiscal year, hold investments abroad or
foreign financial assets (e.g., cash, Shares and RSUs) which may generate income
taxable in Italy are required to report such on their annual tax returns (UNICO
Form, RW Schedule) or on a special form if no tax return is due. The same
reporting obligations apply to Italian residents who, even if they do not
directly hold investments abroad or foreign financial assets (e.g., cash, Shares
and RSUs), are beneficial owners of the investment pursuant to Italian money
laundering provisions.




Tax on Foreign Financial Assets.
Italian residents may be subject to tax on the value of financial assets held
outside of Italy. The taxable amount will be the fair market value of the
financial assets, including Shares assessed at the end of the calendar year. If
you are subject to this foreign financial assets tax, you will need to report
the value of your financial assets held abroad in your annual tax return. You
are encouraged to consult your personal legal advisor for additional information
about the foreign financial assets tax.


JAPAN


NOTIFICATIONS


Foreign Assets/Account Reporting Information.
If you are a Japanese tax resident, you will be required to report details of
any assets held outside of Japan as of December 31st (including any Shares or
cash acquired under the Plan) to the extent such assets have a total net fair
market value exceeding ¥50,000,000. Such report will be due by March 15th each
year. You should consult with your personal tax advisor as to whether the
reporting obligation applies to you and whether you will be required to include
details of any outstanding Shares, RSUs or cash held by you in the report.


KOREA


NOTIFICATIONS


Foreign Assets/Account Reporting Information.
You must declare all of your foreign financial accounts (i.e., non-Korean bank
accounts, brokerage accounts, etc.) to the Korean tax authorities and file a
report with respect to such accounts if the value of such accounts exceeds KRW 1
billion (or an equivalent amount in foreign currency) on any month-end date
during the year.


MEXICO


TERMS AND CONDITIONS


No Entitlement or Claims for Compensation.
These provisions supplement the Acknowledgment of Nature of Award section of the
Award Agreement including this Appendix I:







--------------------------------------------------------------------------------





Modification.
By accepting the RSUs, you understand and agree that any modification of the
Plan or the Award Agreement or its termination shall not constitute a change or
impairment of the terms and conditions of your employment.


Policy Statement.
The Award of RSUs the Company is making under the Plan is unilateral and
discretionary and, therefore, the Company reserves the absolute right to amend
it and discontinue it at any time without any liability.


The Company, with offices at One PPG Place, Pittsburgh, Pennsylvania 15222,
U.S.A. is solely responsible for the administration of the Plan and
participation in the Plan and the acquisition of Shares does not, in any way,
establish an employment relationship between you and the Company since you are
participating in the Plan on a wholly commercial basis and the sole employer is
Delimex de Mexico, S.A. de C.V., located at Monte Pelvoux #220, Piso 6, Col.
Lomas de Chapultepec, Delegacion Miquel Hidalgo C.P. 11000 Mexico, nor does it
establish any rights between you and the Company, its Subsidiaries or its
Affiliates.


Plan Document Acknowledgment.
By accepting the RSUs, you acknowledge that you have received copies of the
Plan, have reviewed the Plan and the Award Agreement in their entirety and fully
understand and accept all provisions of the Plan and the Award Agreement.


In addition, by accepting the Award Agreement, you further acknowledge that you
have read and specifically and expressly approve the terms and conditions in the
Award Agreement, in which the following is clearly described and established:
(i) participation in the Plan does not constitute an acquired right; (ii) the
Plan and participation in the Plan is offered by the Company on a wholly
discretionary basis; (iii) participation in the Plan is voluntary; and (iv) the
Company and any Subsidiary or Affiliates are not responsible for any decrease in
the value of the Shares underlying the RSUs.


Finally, you hereby declare that you do not reserve any action or right to bring
any claim against the Company for any compensation or damages as a result of
your participation in the Plan and therefore grant a full and broad release to
the Company and any Subsidiary or Affiliate with respect to any claim that may
arise under the Plan.


TÉRMINOS Y CONDICIONES


No existirá derecho o demanda por daños y perjuicios.
Estas disposiciones son complementarias de la sección de Reconocimiento de la
Naturaleza del Contrato, incluyendo el presente Apéndice I:


Modificación.
Al aceptar esta RSUs, usted entiende y acuerda que cualquier modificación al
Plan o al Contrato, o su terminación no constituirá un cambio o impedimento a
los términos y condiciones de su empleo.


Declaración de Política.
El Otorgamiento de RSUs que la Compañía hace mediante el Plan, es unilateral y
discrecional y, por lo tanto, la Compañía se reserva el derecho absoluto de
modificarlo o descontinuarlo en cualquier momento, sin asumir ninguna
responsabilidad.


La Compañía, con oficinas en One PPG Place, Pittsburgh, Pennsylvania 15222,
U.S.A. es únicamente responsable de la administración del Plan y la
participación en el Plan y la adquisición de Acciones no establece, en ninguna
forma, una relación laboral entre usted y la Compañía, toda vez que usted está
participando en el Plan en un plano completamente comercial y su único patrón es
Delimex de Mexico, S.A. de C.V., ubicado en Monte Pelvoux #220, Piso 6, Col.
Lomas de Chapultepec, Delegación Miquel Hidalgo C.P. 11000 México, y tampoco
establece ningún derecho entre usted y la Compañía, sus Subsidiarias o
Afiliadas.




Reconocimiento del Documento del Plan.





--------------------------------------------------------------------------------





Al aceptar esta RSUs, usted reconoce que ha recibido copias de dicho Plan, ha
revisado el Plan y el Contrato en su integridad y comprende y acepta plenamente
todas las disposiciones del Plan y del Contrato.


Adicionalmente, al aceptar el Contrato, usted reconoce que ha leído y específica
y expresamente aprueba los términos y condiciones en el Contrato, en el cual se
establece y describe claramente lo siguiente: (i) la participación en el Plan no
constituye un derecho adquirido; (ii) el Plan, y su participación en él es
ofrecido por la Compañía sobre una base plenamente discrecional; (iii) la
participación en el Plan es voluntaria; y (iv) la Compañía y cualquier
Subsidiaria o Afiliada no son responsables por cualquier disminución en el valor
de las Acciones implícitas en las RSUs.
Finalmente, por medio del presente usted declara que no se reserva ninguna
acción o derecho a presentar cualquier reclamo en contra de la Compañía por
cualquier compensación o daño como resultado de su participación en el Plan y
por lo tanto otorga la liberación más amplia que en derecho proceda a la
Compañía y cualquier Subsidiaria o Afiliada con respecto a cualquier reclamo que
pueda surgir en torno al Plan.


NETHERLANDS
nla01.jpg [nla01.jpg]


NEW ZEALAND


Notifications


Securities Law Information.
WARNING - You are being offered RSUs (which, upon vesting in accordance with the
terms of the grant of the RSUs, will be converted into Shares) in the Company.
Shares give you a stake in the ownership of the Company. You may receive a
return if dividends are paid. Shares are quoted on the Nasdaq. This means you
may be able to sell them on the Nasdaq if there are interested buyers. You may
get less than you invested. The price will depend on the demand for the Shares.


If the Company runs into financial difficulties and is wound up, you will be
paid only after all creditors have been paid. You may lose some or all of your
investment.


New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision. The usual rules do not apply to
this offer because it is made under an employee share scheme. As a result, you
may not be given all the information usually required. You will also have fewer
other legal protections for this investment.


In compliance with applicable New Zealand securities laws, you are entitled to
receive, in electronic or other form and free of cost, copies of the Company's
latest annual report, relevant financial statements and the auditor's report on
said financial statements (if any).


Ask questions, read all documents carefully, and seek independent financial
advice before committing yourself.


POLAND


Notifications


Exchange Control Information.
If you transfer funds in excess of a certain threshold (currently €15,000) into
or out of Poland, the funds must be transferred via a Polish bank account or
financial institution. You are required to retain the documents connected with a
foreign exchange transaction for a period of five (5) years, as measured from
the end of the year in which such transaction occurred.







--------------------------------------------------------------------------------





Foreign Assets/Account Reporting Information.
Polish residents holding foreign securities (e.g., Shares) and/or maintaining
accounts abroad must report information to the National Bank of Poland on
transactions and balances of the securities and cash deposited in such accounts
if the value of such securities and cash (when combined with all other assets
possessed abroad) exceeds PLN 7 million. If required, the reports must be filed
on a quarterly basis on special forms that are available on the website of the
National Bank of Poland.


PUERTO RICO


Notifications


Securities Law Information.
The offer of the Plan is subject exclusively to United States securities laws,
including the United States Securities Exchange Act of 1934, as amended.


RUSSIA


TERMS AND CONDITIONS


Data Privacy Acknowledgment.
You hereby acknowledge that you have read and understood the terms regarding
collection, processing and transfer of Data contained in the Data Privacy
Section of the Award Agreement and by participating in the Plan, you agree to
such terms. In this regard, upon request of the Company or your employer, you
agree to provide an executed data privacy consent form to your employer or the
Company (or any other agreements or consents that may be required by your
employer or the Company) that the Company and/or your employer may deem
necessary to obtain under the data privacy laws in your country, either now or
in the future. You understand that you will not be able to participate in the
Plan if you fail to execute any such consent or agreement.


U.S. Transaction.
You understand that your acceptance of the RSUs results in a contract between
you and the Company that is completed in the United States and that the Award
Agreement is governed by the laws of the State of Delaware, without giving
effect to the conflict of laws principles thereof. You are not permitted to sell
the Shares directly to other Russian legal entities or individuals.


NOTIFICATIONS


Securities Law Information.
Your employer is not in any way involved with the offer of the RSUs or
administration of the Plan. The Award Agreement, the Plan and all other
materials you may receive regarding participation in the Plan do not constitute
advertising or an offering of securities in Russia. Absent any requirement under
local law, the issuance of securities pursuant to the Plan has not and will not
be registered in Russia; hence, the securities described in any Plan-related
documents may not be used for offering or public circulation in Russia. In no
event will Shares issued upon vesting of the RSUs be delivered to you in Russia;
all Shares will be maintained on your behalf in the United States of America.


Exchange Control Information.
Under current exchange control regulations, within a reasonably short time after
sale of the Shares acquired under the Plan or receipt of dividends on the
Shares, you must repatriate the sale proceeds or dividends to Russia. Such funds
must be initially credited to you through a foreign currency account at an
authorized bank in Russia. After the funds are initially received in Russia,
they may be further remitted to foreign banks subject to the following
limitations: (i) the foreign account may be opened only for individuals; (ii)
the foreign account may not be used for business activities; and (iii) you must
give notice to the Russian tax authorities about the opening/closing of each
foreign account within one month of the account opening/closing. Cash dividends
(but not dividend equivalents) and cash income received from the transfer of
funds and/or Shares into the fiduciary/trust management of a non-resident do not
need to be remitted to your bank account in Russia but instead can be remitted
directly to a foreign individual bank account (in Organisation





--------------------------------------------------------------------------------





for Economic Cooperation and Development ("OECD") and Financial Action Task
Force ("FATF") countries (such as the United States)). As from January 1, 2018,
cash proceeds from the sale of Shares listed on the Russian stock exchange or a
foreign exchange on the legally approved list, also can be paid directly to your
foreign bank account opened with a bank located in an OECD or FATF country.


You are encouraged to contact your personal advisor before remitting your sale
proceeds or any dividends to Russia as exchange control requirements may change
and significant penalties apply in the case of non-compliance with the exchange
control requirements.


Foreign Assets/Account Reporting Information.
Russian residents are required to notify Russian tax authorities within one (1)
month of opening, closing or changing the details of a foreign account. Russian
residents also are required to report (i) the beginning and ending balances in
such a foreign bank account each year and (ii) transactions related to such a
foreign account during the year to the Russian tax authorities, on or before
June 1 of the following year. The tax authorities can require you to provide
appropriate supporting documents related to transactions in a foreign bank
account.


Anti-Corruption Notice.
Anti-corruption laws prohibit certain public servants, their spouses and their
dependent children from owning any foreign source financial instruments (e.g.,
shares of foreign companies such as the Company). Accordingly, you should inform
the Company if you are covered by these laws because you should not hold Shares
acquired under the Plan.


SAUDI ARABIA


TERMS AND CONDITIONS


Discretion to Settle RSUs in Cash or Force Sale of Shares.
The Company may, in its sole discretion, settle the RSUs in the form of a cash
payment to the extent settlement in Shares: (i) is prohibited under local law;
(ii) would require you, the Company and/or its Subsidiaries or Affiliates to
obtain the approval of any governmental and/or regulatory body in your country
of residence (or country of employment, if different); (iii) would result in
adverse tax consequences for you, the Company or your employer; or (iv) is
administratively burdensome. Alternatively, the Company may, in its sole
discretion settle the RSUs in the form of Shares but require you to sell such
Shares immediately or within a specified period following your termination of
employment (in which case, this addendum shall give the Company the authority to
issue sales instructions on your behalf).


NOTIFICATIONS


Securities Law Information.
This document may not be distributed in the Kingdom except to such persons as
are permitted under the Offers of Securities Regulations issued by the Capital
Market Authority.


The Capital Market Authority does not make any representation as to the accuracy
or completeness of this document, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
this document. Prospective purchasers of the securities offered hereby should
conduct their own due diligence on the accuracy of the information relating to
the securities. If you do not understand the contents of this document you
should consult an authorised financial advisor.


SINGAPORE


NOTIFICATIONS


Securities Law Information.
The grant of the RSUs is being made pursuant to the "Qualifying Person"
exemption under section 273(1)(f) of the Securities and Futures Act (Chapter
289, 2006 Ed.) ("SFA"), under which it is exempt from the prospectus and





--------------------------------------------------------------------------------





registration requirements under the SFA. The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of Singapore and the
grant of the RSUs is not made with a view to the RSUs or Shares being
subsequently offered to another party. You should note that the RSUs are subject
to section 257 of the SFA and you should not make any subsequent sale of Shares
in Singapore or any offer of such subsequent sale of Shares subject to the
awards in Singapore, unless such sale or offer in is made: (i) more than six (6)
months from the Grant Date or (ii) pursuant to the exemptions under Part XIII
Division (1) Subdivision (4) (other than section 280) of the SFA.


Chief Executive Officer/Director Notification Requirement.
If you are the Chief Executive Officer ("CEO"), a director, associate director
or shadow director of the Company's Singapore Subsidiary or Affiliate, you are
subject to certain notification requirements under the Singapore Companies Act.
Among these requirements is an obligation to notify the Singapore Subsidiary or
Affiliate in writing when you receive an interest (e.g., RSUs, Shares) in the
Company, a Subsidiary or Affiliate. In addition, you must notify the Singapore
Subsidiary or Affiliate when you sell Shares (including when you sell Shares
issued upon vesting and settlement of the RSUs). These notifications must be
made within two (2) business days of acquiring or disposing of any interest in
the Company or any Subsidiary or Affiliate. In addition, a notification of your
interests in the Company, Subsidiary or Affiliate must be made within two (2)
business days of becoming CEO or a director.


SOUTH AFRICA


NOTIFICATIONS


Exchange Control Obligations.
You are solely responsible for complying with applicable exchange control
regulations and rulings in South Africa. As the exchange control regulations
change frequently and without notice, you should consult your legal advisor
prior to the acquisition or sale of Shares under the Plan to ensure compliance
with current exchange control regulations. Neither the Company nor any of its
Subsidiaries or Affiliates will be liable for any fines or penalties resulting
from your failure to comply with applicable laws.


Securities Law Information.
Neither the RSUs nor the underlying Shares shall be publicly offered or listed
on any stock exchange in South Africa.  The offer is intended to be private
pursuant to Section 96(1)(g)(ii) of the Companies Act.


SPAIN


TERMS AND CONDITIONS


Acknowledgment of Nature of Award.
The following provisions supplement the first paragraph of the Acknowledgment of
Nature of Award section of the General Non-U.S. Terms and Conditions section of
this Appendix I:


By accepting the grant of the RSUs, you acknowledge that you consent to
participation in the Plan and have received a copy of the Plan.


You understand that the Company has unilaterally, gratuitously and
discretionally decided to grant RSUs under the Plan to individuals who may be
employees of the Company's Subsidiaries or Affiliates throughout the world. The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not economically or otherwise bind the Company
or its Subsidiaries or Affiliates on an ongoing basis except as provided in the
Plan. Consequently, you understand that the RSUs are granted on the assumption
and condition that the RSUs or the Shares acquired upon vesting shall not become
a part of any employment contract with the Company and any of its Subsidiaries
and shall not be considered a mandatory benefit, salary for any purposes
(including severance compensation) or any other right whatsoever. In addition,
you understand that this grant would not be made to you but for the assumptions
and conditions referred to above; thus, you acknowledge and freely accept that
should any or all of the assumptions be mistaken or should any of the conditions
not be met for any reason, then the RSUs shall be null and void.





--------------------------------------------------------------------------------







You understand and agree that, unless otherwise provided in the Award Agreement,
the vesting and settlement of the RSUs is expressly conditioned on your
continuous Service such that if your employment or rendering of Services
terminates for any reason whatsoever, your RSUs will cease vesting immediately
effective as of the date of such termination for any reason including, but not
limited to, resignation, retirement, disciplinary dismissal adjudged to be with
cause, disciplinary dismissal adjudged or recognized to be without cause (i.e.,
subject to a "despido improcedente"), individual or collective dismissal on
objective grounds, whether adjudged or recognized to be with or without cause,
material modification of the terms of employment under Article 41 of the
Workers' Statute, relocation under Article 40 of the Workers' Statute, and/or
Article 50 of the Workers' Statute, unilateral withdrawal by your employer and
under Article 10.3 of the Royal Decree 1382/1985. Consequently, upon termination
for any of the above reasons, you will automatically lose any rights to the RSUs
granted to you that were unvested on the date of termination, as described in
the Award Agreement.


NOTIFICATIONS


Securities Law Information.
The RSUs and the Shares issued pursuant to the vesting of the RSUs do not
qualify under Spanish regulations as securities. No "offer of securities to the
public," as defined under Spanish law, has taken place or will take place in the
Spanish territory. The Award Agreement has not been nor will it be registered
with the Comisión Nacional del Mercado de Valores, and does not constitute a
public offering prospectus.


Foreign Assets/Account Reporting Information.
If you are a Spanish resident, you must declare the acquisition, ownership and
disposition of Shares to the Dirección General de Comercial e Inversiones (the
"DGCI") of the Ministerio de Economia for statistical purposes. This declaration
must be made in January for any Shares owned as of December 31 of the prior year
by filing a form D-6 with the DGCI; however, if the value of the Shares being
reported exceeds €1,502,530 (or if you hold 10% or more of the share capital of
the Company or such other amount that would entitle you to join the Board of
Directors), the declaration must be filed within one (1) month of the
acquisition or disposition of the Shares, as applicable. In addition, if you
wish to import the ownership title of any Shares (i.e., share certificates) into
Spain, you must declare the importation of such securities to the DGCI.


You also are required to declare electronically to the Bank of Spain any foreign
accounts (including brokerage accounts held abroad), any foreign instruments
(including Shares) and any transactions with non-Spanish residents (including
any payments of Shares made pursuant to the Plan) held in such accounts if the
value of the transactions during the prior tax year or the balances in such
accounts as of December 31 of the prior tax year exceeds €1,000,000.


To the extent that you hold rights or assets (e.g., Shares acquired under the
Plan or cash held in a bank or brokerage account) outside Spain with a value in
excess of €50,000 per type of asset as of December 31 each year, you will be
required to report information on such assets on your tax return (tax form 720)
for such year. After such rights and/or assets are initially reported, the
reporting obligation will apply for subsequent years only if the value of such
right or asset increases by more than €20,000 or if you sell or otherwise
dispose of previously reported rights or assets. The reporting must be completed
by the following March 31.


You are solely responsible for complying with applicable reporting obligations.
The laws are often complex and can change frequently. You should consult your
personal legal and/or tax advisor to confirm the reporting requirements that
will apply to you in connection with the Plan.


SWEDEN


There are no country-specific provisions.


UNITED ARAB EMIRATES


NOTIFICATIONS





--------------------------------------------------------------------------------







Securities Law Information.
The Plan is being offered only to employees and is in the nature of providing
equity incentives to employees of the Company or its Subsidiaries or Affiliates
in the United Arab Emirates ("UAE"). Any documents related to the Plan,
including the Plan, this Award Agreement, and other grant documents ("Plan
Documents"), are intended for distribution only to such employees and must not
be delivered to, or relied on by any other person. Prospective purchasers of the
securities offered (i.e., the RSUs) should conduct their own due diligence on
the securities.


The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any Plan Documents nor has it taken steps to verify the
information set out in them, and thus, is not responsible for such documents.
Further, neither the Ministry of Economy nor the Dubai Department of Economic
Development has approved this statement nor taken steps to verify the
information set out in it, and has no responsibility for it. If you do not
understand the contents of the Plan Documents, you should consult an authorized
financial advisor.


UNITED KINGDOM


Terms & Conditions


Taxes.
The following provisions supplement the Taxes section of the Award Agreement and
the General Non-U.S. Terms and Conditions section of this Appendix I:


Without limitation to the Taxes section of the Award Agreement and the General
Non-U.S. Terms and Conditions section of this Appendix I, you agree that you are
liable for all Tax-Related Items and hereby covenant to pay all such Tax-Related
Items as and when requested by the Company or your employer or by Her Majesty's
Revenue and Customs ("HMRC") (or any other tax authority or any other relevant
authority). You also agree to indemnify and keep indemnified the Company and
your employer against any Tax-Related Items that they are required to pay or
withhold or have paid or will pay on your behalf to HMRC (or any other tax
authority or any other relevant authority).


VENEZUELA


TERMS AND CONDITIONS


Exchange Control Restrictions.
Exchange control restrictions may limit the ability to vest in the RSUs or to
remit funds into Venezuela following the sale of Shares acquired under the Plan.
The Company reserves the right to further restrict the settlement of the RSUs or
to amend or cancel the RSUs at any time in order to comply with the applicable
exchange control laws in Venezuela. However, ultimately, you are responsible for
complying with exchange control laws in Venezuela and the Company will not be
liable for any fines or penalties resulting from your failure to comply with
applicable laws. You should consult your personal advisor prior to accepting the
RSUs to ensure compliance with current regulations. You are solely responsible
for ensuring compliance with all exchange control laws in Venezuela.


Investment Representation.
As a condition of the grant of the RSUs, you acknowledge and agree that any
Shares you may acquire upon vesting of the RSUs are acquired as and intended to
be an investment rather than for the resale of the Shares and conversion of the
Shares into foreign currency.


NOTIFICATIONS


Securities Law Information.
The RSUs granted under the Plan and the Shares issued under the Plan are offered
as a personal, private, exclusive transaction and are not subject to Venezuelan
government securities regulations.







--------------------------------------------------------------------------------










